DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folta et al. (“Folta” US 20100058061), and further in view of Czeck et al. (“Czeck” US 20170085933), and Bestler et al. (“Bestler” US 20150227757).

Regarding claim 1, Folta teaches A system comprising: 
a data store including computer-executable instructions; and [Folta – Para 0005: teaches a processor and one or more computer-readable storage media containing instructions configured to cause the computing device to perform a method]
one or more computing devices configured to execute the computer-executable instructions, wherein the computer-executable instructions, when executed, cause the computing devices to: [Folta - Para 0005: discloses computing device comprising computer readable storage media containing instructions to perform a method]
wherein streaming content is represented by a plurality of content portions [i.e. plurality of segments] that are identified by a first set of identifiers [i.e. one or more segment names], [Folta – Para 0025, 0029: teaches a data stream 200, generally similar to the one or more data streams 130. The data stream 200 comprises a plurality of segments 210.  Para 0043: teaches information on a data stream includes a manifest, one or more segment names. ]
generate a concealed manifest for the streaming content, wherein the concealed manifest includes a set of concealed identifiers [i.e. encrypted segment names], wherein each concealed identifier corresponds to an identifier [i.e. segment name] within the first set of identifiers, and wherein the concealed identifiers within the concealed manifest, in their concealed form and without modification of the concealed identifiers into an unconcealed form, indicate an order [i.e. sequence number] of output of the plurality of content portions to form the streaming content; and [Folta - Para 0028, 0029, Fig. 4, 5: discloses processing the segment names (step 410), which includes encrypting the segment names (step 540), and then generating the manifest (step 420).  Wherein, the segment names follow a given format. For example, one format for segment names is based on a program name, a bitrate of a selected data stream (e.g., in KB/s), and an index for the segment.  Para 0031: discloses an embodiment of naming segments where a portion of a file name can include a number from the sequence of pseudorandom numbers.  Examiner notes: the unconcealed form of a concealed identifier is interpreted to be the unencrypted form of the encrypted segment name which is the segment name]
transmit the concealed manifest to the client computing device; [Folta - Para 0027, Fig. 3: discloses at step 320, the encrypted data is transmitted to the client computer and the transmitted data is decrypted by the decoder]

Folta teaches a first set of identifiers, but does not explicitly teach:
obtain a request from a client computing device to provide streaming content, and wherein the first set of identifiers comprises identifiers to at least two different identification schemes; 
a set of identifiers that utilize a single identification scheme common among the set of concealed identifiers to identify the plurality of content portions
wherein the client computing device is configured to request individual content portions of the plurality of portions using the concealed identifiers for the individual content portions, and wherein a server computing device is configured to identify identifiers of the first set of identifiers that correspond to the concealed identifiers for the individual content portions, and to return the individual content portions identified by the identifiers of the first set of identifiers to the client computing device.

However, Czeck teaches obtain a request from a client computing device to provide streaming content, and wherein the first set of identifiers comprises identifiers to at least two different identification schemes [i.e. naming schemes]; [Czeck - Para 0003: discloses playing a media stream by requesting and decoding chunks of content.  Para 0047: discloses determining patterns according to their file naming conventions in the content and advertising chunks.  Fig. 4B: suggests the content file names and the advertising file names are organized by two different naming schemes]
a set of identifiers that utilize a single identification scheme [i.e. naming convention] common among the set of concealed identifiers to identify the plurality of content portions [Czeck - Para 0047: discloses determining patterns according to their file naming conventions in the content and advertising chunks.  Fig. 4B: suggests the content file names and the advertising file names are organized by two different naming schemes]
transmit the concealed manifest to the client computing device; [Folta - Para 0027, Fig. 3: discloses at step 320, the encrypted data is transmitted to the client computer and the transmitted data is decrypted by the decoder]
Folta and Czeck are analogous in the art because they are from the same field of managing chunks of content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folta’s identifiers in view of Czeck to naming schemes for the reasons of improving organization by utilizing specific naming schemes for segments being transmitted and encrypted.

Folta and Czeck teach concealed identifiers, but do not explicitly teach:
wherein the client computing device is configured to request individual content portions of the plurality of portions using the concealed identifiers for the individual content portions, and wherein a server computing device is configured to identify identifiers of the first set of identifiers that correspond to the concealed identifiers for the individual content portions, and to return the individual content portions identified by the identifiers of the first set of identifiers to the client computing device.

However, Bestler teaches wherein the client computing device is configured to request individual content portions of the plurality of portions using the concealed identifiers for the individual content portions, and wherein a server computing device is configured to identify identifiers of the first set of identifiers that correspond to the concealed identifiers for the individual content portions, and to return the individual content portions identified by the identifiers of the first set of identifiers to the client computing device. [Bestler – Para 0079-0086, 0057-0075, Figs. 4-7: teaches an encrypted chunk get, wherein client/proxy may generate a Chunk Get Request 605 and send it to the Chunk Server, wherein the request includes user ID 601, a transaction ID 602, and fingerprint 603 of chunk being requested.  After validation (steps 610, 620), then, per step 630, the Chunk Server may return the encrypted chunk payload 515 and the encrypted chunk key 632 which is encrypted for the requesting user (as identified by the user ID).  Chunk Server may validate fingerprint 514 by applying the cryptographic hash algorithm to the unencrypted chunk payload, wherein if it does match, chunk server saves encrypted chunk key 556 and transaction ID 501.  Examiner notes: transaction ID is also used to validate chunks, therefore, chunks are also validated by fingerprint of the chunk]
Folta, Czeck, and Bestler are analogous in the art because they are from the same field of encrypted chunks [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folta and Czeck’s concealed identifiers in view of Bestler to chunk validation for the reasons of improving accuracy by correctly matching encrypted segments to the requested segments.

Regarding claim 2, Folta, Czeck, and Bestler teaches The system of Claim 1, wherein the plurality of content portions comprise a first set of content portions provided by a first party and a second set of content portions provided by a second party.  [Folta – Para 0042-0044, 0024, Fig. 10-12, 1: teaches a server (1000) or computing environment (1100, 1102) handling the requests, wherein the server or other computer transmits a program in one or more data streams 130]

Regarding claim 3, Folta, Czeck, and Bestler teaches The system of Claim 1, wherein each concealed identifier of the set of concealed identifiers represents an encrypted form of the corresponding identifier within the first set of identifiers.  [Folta – Para 0027, 0030, Fig. 3: teaches data associated with the program 122 that is encrypted and/or obfuscated can include the manifest 126 and/or the names of one or more segments 210]

Regarding claim 5, Folta, Czeck, and Bestler teaches wherein each concealed identifier of the set of concealed identifiers represents an output of a hash algorithm applied to the corresponding identifier within the first set of identifiers.  [Bestler – Para 0034, 0040, 0113: teaches The identifier for the chunk is then generated, per step 106, by applying a second hash function (f2) to the encrypted payload]

Regarding Method claim 7, claim(s) 7 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 1. 
Therefore, claim(s) 7 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

Regarding claim 12, Folta, Czeck, and Bestler teaches The computer-implemented method of Claim 7 wherein generating the concealed manifest comprises generating the set of concealed identifiers by encrypting the first set of identifiers.  [Folta - Para 0029, Fig. 4, 5: discloses processing the segment names (step 410), which includes encrypting the segment names (step 540), and then generating the manifest (step 420)]

Regarding Non-Transitory Computer Readable Medium claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 1. 
Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

Regarding Non-Transitory Computer Readable Medium claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 12. 
Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 12.

Claims 4, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folta, Czeck, and Bestler as applied to claim 1 above, and further in view of Gropper et al. (“Gropper” US 20030005464).

Regarding claim 4, Folta, Czeck, and Bestler teaches The computer-implemented method of Claim 7 wherein generating the concealed manifest comprises generating the set of concealed identifiers, but do not explicitly teach by randomly selecting concealed identifiers of the set of concealed identifiers.  
However, Gropper teaches by randomly selecting concealed identifiers of the set of concealed identifiers. [Gropper - Para 0021: discloses generating identifying data for the manifest, the identifying data including a substantially random unique identifier]
Folta, Czeck, Bestler, and Gropper are analogous in the art because they are from the same field of content manifests [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folta, Czeck, and Bestler’s concealed manifest in view of Gropper to unique identifiers for the reasons of improving security by generating the unique identifiers in a substantially random way.

Regarding Method claim 13 and Non-Transitory Computer Readable Medium claim 20, claim(s) 13 and 20 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 4. 
Therefore, claim(s) 13 and 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folta, Czeck, and Bestler as applied to claim 1 above, and further in view of Kalagi et al. (“Kalagi” US 20160337680).

Regarding claim 6, Folta, Czeck, and Bestler do not explicitly teach claim 6.  However, Kalagi teaches The system of Claim 1, wherein the computer-executable instructions, when executed, further cause the computing devices to generate the plurality of content portions from at least two sets of content portions that have varying attributes, and wherein to generate the plurality of content portions, the instructions cause the computing devices to reencode the at least two sets of content portions to normalize attributes of the plurality of content portions.  [Kalagi - Para 0145: discloses a content server system accumulates data concerning content segments selected for playback and can re-encode content segments to provide content that is more likely to achieve a target quality at a given observed network bandwidth.  Redirection decisions can be based on a number of factors including (but not limited to) the resolution of the content, the frame rate of the content, and the segments encoded with the lowest maximum bitrate which achieves a target quality]
Folta, Czeck, Bestler, and Kalagi are analogous in the art because they are from the same field of streaming content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folta, Czeck, and Bestler in view of Kalagi to content attributes for the reasons of improving user experience by reencoding content segments to achieve a target quality.

Regarding Non-Transitory Computer Readable Medium claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 6. 
Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Claims 8-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folta, Czeck, and Bestler as applied to claim 1 above, and further in view of Swaminathan et al. ("Swaminathan" US 20140040026).

Regarding claim 8, Folta, Czeck, and Bestler teaches The computer-implemented method of Claim 7, wherein the plurality of content portions represents a first plurality of content portions, and wherein the method further comprises:
transmitting additional section [i.e. data] of the concealed manifest to the client computing device.  [Folta - Para 0027, Fig. 3: discloses at step 320, the encrypted data is transmitted to the client computer and the transmitted data is decrypted by the decoder]
Folta, Czeck, and Bestler do not explicitly teach receiving monitoring information regarding output of the streaming content on the client computing device;
identifying a second plurality of content portions to be included in the streaming content based at least in part on the monitoring information;
generating an additional section of the concealed manifest at least partly by generating concealed identifiers for the second plurality of content portions utilizing the common identification scheme; and 

However, Swaminathan teaches receiving monitoring information regarding output of the streaming content on the client computing device; [Swaminathan - Para 0069: discloses determining if segments and advertisement markers have been handled and played back]
identifying a second plurality of content portions to be included in the streaming content based at least in part on the monitoring information; [Swaminathan - Fig. 7a: suggests in step 703 a determination of advertisements included in the manifest]
generating an additional section of the concealed manifest at least partly by generating concealed identifiers for the second plurality of content portions utilizing the common identification scheme; and [Swaminathan - Fig. 6: discloses in step 604, replacing the advertisement markers included in the manifest with the advertisement URLs]
Folta, Czeck, Bestler, and Swaminathan are analogous in the art because they are from the same field of content manifest [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folta, Czeck, and Bestler in view of Swaminathan to advertisement markers for the reasons of further improving organization by allowing advertisement markers to specify the content portions.

Regarding claim 9, Folta, Czeck, Bestler, and Swaminathan teaches The computer-implemented method of Claim 8, 
wherein the second plurality of content portions correspond to a main content, and wherein identifying the second plurality of content portions to be included in the streaming content based at least in part on the monitoring information comprises determining that the monitoring information indicates that the client computing device has output a particular content portion of the first plurality of content portions.  [Swaminathan - Para 0069: discloses determining if segments and advertisement markers have been handled and played back]

Regarding claim 10, Folta, Czeck, Bestler, and Swaminathan teaches The computer-implemented method of Claim 8, wherein the second plurality of content portions corresponds to a subset of the first plurality of content portions, and wherein identifying the second plurality of content portions to be included in the streaming content based at least in part on the monitoring information comprises determining that the monitoring information indicates that the client computing device has not output a particular content portion of the first plurality of content portions.  [Swaminathan - Para 0069: discloses determining if segments and advertisement markers have been handled and played back and truncating the manifest file if the advertisement marker has not yet been handled]

Regarding Non-Transitory Computer Readable Medium claim 15-17, claim(s) 15-17 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 8-10. 
Therefore, claim(s) 15-17 is/are subject to rejections under the same rationale as applied hereinabove for claim 8-10.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folta, Czeck, Bestler, and Swaminathan as applied to claim 8 above, and further in view of Kalagi et al. ("Kalagi" US 20160337680).

Regarding claim 11, Folta, Czeck, Bestler, and Swaminathan do not explicitly teach claim 11.  However, Kalagi teaches The computer-implemented method of Claim 8 further comprising generating at least one of the plurality of content portions by re-encoding content to share an attribute with the remaining content portions of the plurality of content portions.  [Kalagi - Para 0145: discloses a content server system accumulates data concerning content segments selected for playback and can re-encode content segments to provide content that is more likely to achieve a target quality at a given observed network bandwidth.  Redirection decisions can be based on a number of factors including (but not limited to) the resolution of the content, the frame rate of the content, and the segments encoded with the lowest maximum bitrate which achieves a target quality]
Folta, Czeck, Bestler, Swaminathan, and Kalagi are analogous in the art because they are from the same field of streaming content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folta, Czeck, Bestler, and Swaminathan in view of Kalagi to content attributes for the reasons of improving user experience by reencoding content segments to achieve a target quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426